DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 11, 13-14, 36-38, 40, 42, 45 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claims 1 and 36 recite “wherein the montmorillonite clay filler is present at up to 3% of the coating”. However, there is no support found in the present specification to recite such limitation.
The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 8, 11, 13-14, 36-38, 40, 42, 45 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 36 recite the limitation "the coating" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 11, 13, 36-38, 40, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Air Products, Ancarez TM AR555 Waterborne Epoxy – Technical Bulletin (Air Products), in view of Derbyshire et al. (US 2010/0310893) (Derbyshire) and JLC – epoxy coating drywall, tapping blueboard (JLC), taken in view of evidence by Momentive, CoatOSil* 1770 Silane.
The Examiner has provided a machine translation of CN 102676028 A.  The citation of the prior art in this rejection refer to the machine translation. 
As to claims 1, 2, 8, 11, 13, 36-38, 40, 42 and 45, Air Products teaches that Ancarez AR 555 resin is waterborne solid epoxy resin dispersion delivered at 55% solids in water, used in two-component, ambient-cure epoxy system (Air Products, p. 1 – Description), and used in a combination with a hardener (curing agent) (i.e. reactant) (Air Products, p. 2 – Resin Characteristics; p. 3 – Formulating Guidelines: Curing Agent Selection; p. 9 to 14), 
wherein examples of the composition comprising the Ancarez AR 555 resin having EEW (i.e., epoxide equivalent weight) of 1300, Surfynol 420 (i.e., surfactant), Ti-Pure R-706 Titanium Dioxide (i.e., an additional filler), Anquamine 401 curing agent (i.e., reactant comprises an amine) (i.e., type II epoxy resin dispersion) (Air Products – p. 10),
Given that the composition comprising the Ancarez AR 555 and Anquamine 401 curing agent is a two-component, ambient-cure epoxy system (Air Products, p. 1 – Description; p. 10), and it is used in applications such anticorrosive primers, mid coats, topcoats, industrial maintenance and transportation coatings, wall, floor sealers and coatings and institutional coatings (Air Products, p. 1 – Application; p. 3), it is clear the composition would necessarily be dried and cured in the final coated product.
Ancarez AR 555 discloses that the coating exhibit excellent corrosion weathering and chemical resistance and does not specifically disclose thickness of the coating. Since the instant specification is silent to unexpected results, the specific thickness of the coating is not considered to confer patentability to the claims. As the corrosion 
However, Air Products does not explicitly disclose (a) the two-component epoxy system further comprising a montmorillonite clay filler, and (b) a specific material for the industrial substrate and transportation, wall, floor and institutional substrate that is coated with the two- component epoxy system, as presently claimed.
With respect to the difference (a), Derbyshire discloses wood product comprising epoxy (paragraphs 0014, 0068, 0073) and filler such as montmorillonite clay in an amount of 0.5 to 60 % to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement (paragraphs 0061-0063).
It would have been obvious to one of ordinary skill in the art to use montmorillonite clay of Derbyshire in the epoxy resin of Air products to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement.
Air Products further discloses the epoxy resin has early water resistance (Air Products – p. 1 – Advantages) and the coatings using the composition exhibits excellent corrosion weathering resistance (Air Products, p. 3).  Air Products further teaches best corrosion resistance observed at 1:1 stoichiometry or with a slight excess of curing agent (Air Products, p. 4 – Stoichiometry).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the stoichiometry of the epoxy resin relative to the curing agent, in order to achieve a desirable degree of corrosion resistance, which would necessarily encompass water resistance, including the presently claimed.  
Given the two-component epoxy system of Air Products in view of Derbyshire is substantially identical to the presently claimed type II epoxy resin dispersion, it is clear that the two-component epoxy system epoxy system of Air Products in view of Derbyshire would intrinsically have a water vapor perm, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
With respect to the difference (b), Derbyshire teaches an engineered wood product, in a form of a sheet or a plurality of laminate sheets, and being able to be used as flooring and in construction, wherein the product includes wood and/or other cellulosic fibers and non-cellulosic fibers (i.e., wood paneling, a wood plank, a fiber board) (Derbyshire, Abstract; [[020]; [0023]),
wherein the engineered wood product includes a filler, such as gypsum (Derbyshire, [0063]); 
wherein one of the embodiments of the engineered wood product goes through foaming (i.e., a foam material) (Derbyshire, [0108]);
wherein a composite material can be formed that includes one or more sheets of the engineered wood product, and one or more additional layers, such as top coats, wear coats (Derbyshire, [0018]), and adhesive layer such as epoxies and water-based (Derbyshire, [0164]),
when used in flooring applications, a topcoat can be applied to improve the durability and or wearability of the material, provide UV protection, and/or provide a color to the material (Derbyshire, [0153]), and when applied to the substrate, a primer can be used to seal the engineered wood product, particularly if a hydrophobic material is used to form the material, and is likely to bleed out and cause overlying layers to delaminate (Derbyshire, [0155]).
As Derbyshire expressly teaches, the engineered wood product is more hydrophobic than traditional wood, there are manufacturing efficiencies (utilizing existing equipment with reduced waste), and the materials provide flexibility of design for multiple end-use applications, since the wood products can be formed in any desired shape. In certain embodiments, the engineered wood product and resulting composite can provide strategic acoustic properties, improved hardness, and improved hydrophobicity (Derbyshire, [0029]).
Derbyshire and Air Products are analogous art as they are both drawn to an epoxy applied onto flooring substrate.
In light of the motivation of using the engineered wood product, especially in flooring, it therefore would have been obvious to one of ordinary skill in the art to use the engineered wood product of Derbyshire as a flooring substrate, where the two-component epoxy system of Air Products would be directly in contact of the engineered wood product, in order to produce a flooring that is more hydrophobic than traditional wood, that is manufacturing efficiencies, that provide flexibility of design for multiple end-use applications, that can provide strategic acoustic properties, improved hardness, and improved hydrophobicity, and thereby arrive at the claimed invention.
Alternatively, with respect to the difference (b), JLC discloses a good finish on the drywall face such as an epoxy would help prevent moisture from entering into the finish coat and drywall face paper (i.e., drywall), and make sure that the ends of the drywall (i.e., drywall) that butt into the skylight are sealed so that moisture can't enter at the edges and soak into the panel (JLC – Guest #2: Re: epoxy coating drywall, tapping blueboard).
JLC and of Air Products in view of Derbyshire are analogous art as they are both drawn to an epoxy applied onto a wall.
In light of the disclosure of JLC of applying epoxy on drywall, it therefore would have been obvious to one of ordinary skill in the art to use the two-component epoxy system of Air Products in view of Derbyshire directly applied onto surfaces of a drywall, in order to prevent moisture entering at the edges and soaking into the panel, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Air Products in view of Derbyshire and JLC or Derbyshire as applied to claim 13 above, and further in view of 3M, 3MTM Stain Resistant Additive SRC-220 (3M).
Regarding claim 14, while Air Products in view of in view of Derbyshire and JLC or Derbyshire teaches the limitation of claim 13 as set above, Air Products in view of in view of Derbyshire and JLC or Derbyshire does not explicitly disclose the two-component epoxy system further comprising stain resistance additive, as presently claimed.
With respect to the difference 3M teaches 3M™ Stain Resistant Additive SRC-220 is an aqueous ﬂuorinated polyurethane dispersion (PUD) that provides stain resistance and release characteristics to various coating formulations, sealer formulations and construction materials. This product is suitable for both indoor and outdoor use (3M, p. 1 – Product description), wherein the additive can be added in two parts epoxy coating (3M, p. 3 – Table 3), paints, wood sealers and polymeric products (3M, p. 3 – last paragraph).
3M and Air Products in view of Derbyshire and JLC or Derbyshire are analogous art as they are both drawn to a two parts epoxy coating compositions, a coating and a sealer.
In light of the motivation of using the stain resistance additive disclosed by 3M, it therefore would have been obvious to one of ordinary skill in the art to add the stain resistance additive of 3M in the two-component epoxy system in Air Products in view of Derbyshire and JLC or Derbyshire, in order to produce a coating or a sealer with stain .

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Air Products in view of Derbyshire and JLC or Derbyshire as applied to claim 36 above, and further in view of BASF, BASF additives at a glace (BASF) or BASF, Technical information: Efka® FA4642 (Efka). 
Regarding claim 55, while Air Products in view of Derbyshire and JLC or Derbyshire teaches the limitation of claim 36 as set above, Air Products in view of Derbyshire and JLC or Derbyshire does not explicitly disclose the two-component epoxy system further comprising a polyamide, as presently claimed.
With respect to the difference, BASF teaches a dispersant such as Efka 5244, i.e., unsaturated polyamide and acid ester salts (i.e., polyamide), which can be used in water-based coatings (BASF, p. 13), wherein the Efka 5000 series is used mainly for heavily filled system such as surfacers for industrial and maintenance coatings (BASF, p.4 – Low molecular weight dispersants).
As BASF expressly teaches, dispersants are additive that increase the stability of a suspension of powders (pigments) in a liquid medium (BASF, p. 3 – Dispersant).
BASF and Air Products in view of Derbyshire and JLC or Derbyshire are analogous art as they are drawn to a water-base coatings, and to applications such as primers and surfacers for industrial and maintenance coatings.
In light of the motivation of using the dispersant disclosed by BASF, it therefore would have been obvious to one of ordinary skill in the art to add the dispersant of 
Alternatively, Efka teaches a low-molecular weight dispersant agent such as Efka® FA 4642, which is an additive for pigment dispersion and is unsaturated polyamide and acid ester salts (i.e., polyamide) (Efka, general), wherein the Efka® FA 4642 is compatible with all solvent-free coating systems (Efka, application).
As Efka expressly teaches, the Efka® FA 4642 reduces the interfacial tension between pigments or extenders and the vehicle, which means: reduced viscosity, stabilization of the pigment dispersion, reduced pigment sedimentation and increased gloss and improved flow (Efka, general).  Efka further expressly teaches, Efka® FA 4642 is not only compatible with all solvent-free or solvent-based coating systems and but it does not affect the pot life of two-component systems (Efka, application).
Efka and Air Products in view of Derbyshire and JLC or Derbyshire are analogous art as they are drawn to a two-component and solvent-free-base coating.
In light of the motivation of using the dispersant disclosed by Efka, it therefore would have been obvious to one of ordinary skill in the art to add the dispersant of Efka in the two-component epoxy system in in view of Derbyshire and JLC or Derbyshire, in order to reduce the interfacial tension between pigments or extenders and the vehicle, which means: reduced viscosity, stabilization of the pigment dispersion, reduced pigment sedimentation and increased gloss and improved flow, without affecting the pot .

Response to Arguments

Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argues that Air Product is concerned with a waterborne solid epoxy resin dispersion while Derbyshire is relied upon for wood product comprising epoxy and filler such as montmorillonite clay to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement. However, it is noted that applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Derbyshire is, therefore, a reasonably pertinent reference, because it teaches filler such as montmorillonite clay to minimize the overall cost of the formulations and to provide abrasion resistance and reinforcement, which is a function especially pertinent to the invention at hand.
Applicant argues that Air Products does not expressly teach the claimed limitations. This argument merely agrees with the basis for the rejection under 35 U.S.C. 
Applicant argues none of the prior art discusses a variable water vapor perm rating as claimed. It is agreed that none of the prior art specifically discloses a variable water vapor perm rating as claimed. However, given that JLC and of Air Products in view of Derbyshire discloses the same article and materials as recited in present claim, the article of JLC and of Air Products in view of Derbyshire would intrinsically possess the same properties as claimed in present claim. Further, it is noted that while JLC or Derbyshire does not disclose all the features of the present claimed invention, JLC or Derbyshire is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SAMIR SHAH/Primary Examiner, Art Unit 1787